            Case 1:20-cv-01135-TSC Document 7 Filed 07/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DALONTA CRUDUP, et. al.                               :
                                                      :
                                                      :          Case No.: 20-cv-01135 (TSC)
       v.                                             :
                                                      :
                                                      :
GOVERNMENT OF THE DISTRICT                            :
OF COLUMBIA                                           :

   PLAINTIFFS’ CONSENT MOTION TO STAY TIME FOR FILING MOTION FOR
                      CLASS ACTION TREATMENT

       Plaintiffs, by and through undersigned counsel Michael Bruckheim and the law office of

Bruckheim & Patel, respectfully moves this Honorable Court to stay plaintiffs’ time under LCvR

23.1(b) to file their motion for class action treatment. The time for filing this motion has not

expired. As grounds for this Motion, counsel states the following:

       1.      This motion is filed within the expiration of the 90 day period of LCvR23.1(b)

because it is filed within 90 days of the filing of the original complaint (See Court Docket #1),

which was filed on April 30, 2020.

       2.      Defendant consents to the requested relief in this motion.

       3.      All parties believe that staying the motion until the date of the Rule 16 scheduling

conference, or the date on which a Rule 16 scheduling order is due, whichever comes first,

would conserve scarce judicial resources and the resources of the parties.

       4.       The motion is supported by good cause because the parties have “a valid reason

for delay[,]” Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012).

                                     POINTS AND AUTHORITIES

       1.      LCvR23.1(b).

       2.      The Defendant’s consent.
            Case 1:20-cv-01135-TSC Document 7 Filed 07/23/20 Page 2 of 2




       3.      Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012).

       WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court

grant this motion and stay the time for plaintiffs to file their motion for class action treatment to

the date of the Rule 16 scheduling conference, or the date on which a Rule 16 scheduling order is

due, whichever comes first.

                                              Respectfully submitted,

                                              BRUCKHEIM & PATEL

                                      By:     /s/ Michael Bruckheim /s/_
                                              MICHAEL BRUCKHEIM [455192]
                                              Bruckheim & Patel
                                              401 East Jefferson Street
                                              Suite 201
                                              Rockville, Maryland 20850
                                              (ph): 240-753-8222
                                               (fax): 240-556-0300
                                              (E-mail): michael@brucklaw.com


                                 LCvR 7(m) CERTIFICATION

       I hereby certify that undersigned counsel discussed this matter in good faith with

opposing counsel, and Defendant consents to the relief requested.

                                                      /s/ Michael Bruckheim /s/
                                                      Michael Bruckheim
